DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-7, 8-10, 12-14 in the reply filed on 1/4/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US pat 8368204).
With respect to claim 1, Lin et al. teach a package structure, comprising (see figs. 1-26 and associated text): 
a die 514; 
an encapsulant 510, laterally encapsulating the die; 
a dielectric layer 541 on the encapsulant and the die; 
a first redistribution layer (RDL) 580 penetrating through the dielectric layer to connect to the die; and 
a second RDL 584,582 on the first RDL and the dielectric layer, wherein the second RDL and the first RDL share a common seed layer 560,543.  

With respect to claim 3, Lin et al. teach the trace 584 is separated from the common seed layer 543 by the via .  
With respect to claim 4, Lin et al. teach the via of the second RDL laterally extends beyond sidewalls of the first RDL.  
With respect to claim 5, Lin et al. teach the first RDL comprises a first conductive layer 580 (upper portion) on and contacting a first portion of the common seed layer 543, and the second RDL comprises a second conductive layer 582 on and contacting the first conductive layer and a second portion the common seed layer.  
With respect to claim 6, Lin et al. teach the second portion of the common seed layer laterally protrudes from sidewalls of the first conductive layer. 
 With respect to claim 7, Lin et al. teach a portion (overhanging portion of 582) of the second RDL is laterally aside the first RDL and covers a portion of a sidewall of the first RDL.  
  Claim(s) 8-10, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US pat 8368204).
With respect to claim 8, Lin et al. teach a package structure, comprising (see figs. 1-26 and associated text): 
a die 514; 
an encapsulant 510, encapsulating sidewalls of the die; 
a dielectric layer 541 on the encapsulant and the die; 

a second RDL on the first RDL, comprising a second via 582 and a second trace 584 on the second via, wherein an interface is existed between the second via and the second trace.  
With respect to claim 9, Lin et al. teach there is free of interface vertically between the first via and the first trace.  
With respect to claim 10, Lin et al. teach the second via 582 is inverted-U shaped, and a portion of the first trace 580 is engaged with the second via.  
With respect to claim 12, Lin et al. teach there is free of seed layer between the second via 582 and the first trace 580 (upper portion).  
With respect to claim 13, Lin et al. teach a width of the first via is less than a width of the first trace, while a width of the second via is larger than or equal to a width of the second trace.  


 Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814